Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the inclusion in the Registration Statement on Post Effective Amendment #8 to Form S-1 (Registration Number 333-138266) and the related Prospectus of Chembio Diagnostics, Inc. of our report dated March 3, 2010 with respect to the consolidated balance sheets of Chembio Diagnostics Inc. and Subsidiary as of December 31, 2010 and 2009 and the related consolidated statements of operations, stockholders’ equity and cash flows for each of the two years ended December 31, 2010 and 2009. We also consent to the reference to our firm under the heading "Experts" in such Registration Statement. ParenteBeard LLC /s/ ParenteBeard LLC New York, New York March 11, 2011
